Citation Nr: 1629269	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right lateral epicondylitis, claimed as painful right elbow. 

3. Entitlement to service connection for right lateral epicondylitis, claimed as painful right elbow.  

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for arthritis of the right arm.  

6. Entitlement to service connection for arthritis of the left arm.  

7. Entitlement to service connection for arthritis of the right leg. 

8. Entitlement to service connection for arthritis of the left leg. 

9. Entitlement to service connection for right hip strain, claimed as hip pain. 

10. Entitlement to service connection for left hip degenerative joint disease, claimed as left hip pain. 

11. Entitlement to service connection for right hand carpal tunnel syndrome. 

12. Entitlement to service connection for left hand carpal tunnel syndrome. 

13. Entitlement to service connection for right thigh numbness.  

14. Entitlement to service connection for left thigh numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to February 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016, the Veteran testified in a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

Subsequent to the last statement of the case in 2012, additional VA treatment records and VA examinations have been associated with the claims file.  During the Veteran's March 2016 Board hearing, the Veteran expressed his desire that the undersigned take action with regard to the information submitted.  Also, in July 2016, the Veteran's representative submitted a waiver of initial review by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 pertaining to all evidence associated with the claims file after the Veteran's March 2016 Board hearing.  As such, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims, as done below.

In order to establish jurisdiction over the issue of entitlement to service connection for right lateral epicondylitis, claimed as painful right elbow, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The issues of entitlement to service connection for arthritis of the right arm, arthritis of the left arm, arthritis of the left leg, right hip strain, left hip degenerative joint disease, right hand carpal tunnel syndrome, left hand carpal tunnel syndrome, right thigh numbness, and left thigh numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to August 21, 2014, the medical evidence does not establish a level of hearing loss sufficient to warrant a compensable rating at any point.  

2. Since August 21, 2014, the Veteran's hearing loss has been manifested by loss of hearing acuity measured at level III for the right ear and IV for the left ear.  

3. In a June 1992 rating decision, service connection for painful right elbow was denied.  The Veteran did not perfect an appeal from this denial.

4. Additional evidence received since the June 1992 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for right lateral epicondylitis. 

5. The Veteran's right lateral epicondylitis is related to service.  

6. The Veteran's tinnitus is related to service. 

7. There is no current diagnosis of arthritis of the right leg. 


CONCLUSIONS OF LAW

1. Prior to August 21, 2014, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. Since August 21, 2014, the criteria for a 10 percent rating, but no greater, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3. The June 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

4. Evidence received since the June 1992 rating decision is new and material to the service connection claim right lateral epicondylitis; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. The criteria for service connection for right lateral epicondylitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307(a)(3), 3.309(a) (2015).

7. The criteria for service connection for arthritis of the right leg are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As the Board is granting in full the Veteran's claims of service connection for right lateral epicondylitis and tinnitus, any error with respect to the duties to notify or assist for those claims were harmless and will not be further discussed.  

VA's duty to notify was satisfied by letters in February 2009, September 2010, and October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, Social Security Administration records, and VA medical records have been obtained.

Also, the Veteran was provided VA examinations of his claimed bilateral hearing loss and right leg arthritis in August 2009 and his bilateral hearing loss again in January 2011 and February 2015.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2016 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned rating.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the discrimination percentage based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired efficiency (I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  For example, with the percentage of discrimination of 70 and an average puretone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure is followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  38 C.F.R. § 4.85, Diagnostic Code 6100.

A December 2008 VA treatment record notes an audiological evaluation revealed that the Veteran's responses were very inconsistent, but after a "great deal of prodding, final responses seemed reliable and consistent."  Testing revealed moderate to severe sensorineural loss for the right ear and normal to severe sensorineural loss for the left ear.  Speech discrimination was poor for the right ear and fair to good for the left ear.  
  
An August 2009 VA audiological examination notes the Veteran reported his bilateral hearing loss was stable since his last examination.  He also reported difficulty hearing without his hearing aids and that he read lips.  The examiner noted that despite repeated attempts and reinstruction, the test results were not reliable and were not suitable for rating purposes; therefore, were not recorded.  The examiner explained that:

[T]est results were strongly suggestive of a non-organic hearing loss/hearing loss component.  SRT's [speech recognition threshold] were in poor agreement with PTA's [puretone average] (SRT's were significantly better than could be reasonably expected given pure-tone results), a number of air and bone conduction thresholds were in poor agreement, and his speech recognition scores and many of his pure-tone thresholds obtained were significantly different from (worse than) recent 12/10/08 VA results. 

The Veteran was afforded another VA audiological examination in January 2011.  He reported difficulty hearing without his hearing aids and read lips.  The examiner found speech recognition thresholds were in good agreement/consistent with pure-tone averages.  Also, despite repeated attempts and reinstruction, the test results were not reliable and not suitable for rating purposes in the examiner's opinion; thus, were not reported.  The examiner noted the Veteran's very poor speech recognition scores were inconsistent with observed communication abilities.  

An August 2014 VA treatment record notes audiology examination revealed the Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ





1000
2000
3000
4000
Avg
RIGHT
30
50
80
85
61.25
LEFT
30
45
95
95
66.25

The record further notes pure tone thresholds revealed "a mild sensorineural hearing loss (SNHL) 0.25kHz thorugh 1kHz with a moderate sloping to profound SNHL 1.5kHz thorugh [sic] 8kHz bilaterally."  Speech reception threshold was mildly impaired bilaterally and inter-test consistency (reliability) was initially poor, however with reinstruction it was considered good.  As this record does not include a controlled speech discrimination test (Maryland CNC), it is inadequate for rating purposes.  38 C.F.R. § 4.85(a).  

The Veteran was afforded another VA audiological examination in February 2015.  The Veteran reported he wore hearing aids, noting they were very helpful.  Without them, he had to look at people and read lips.  Background noise and crowds were much worse for him to understand speech in and he had sensitivity to loud sounds.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ





1000
2000
3000
4000
Avg
RIGHT
30
50
85
90
63.75
LEFT
35
50
95
95
68.75

The Veteran's speech discrimination using the Maryland CNC word test was found to be 86 in the right ear and 76 in the left ear.  The examiner found the Veteran had sensorineural hearing loss in the frequency range of 500-4000 Hz and in the frequency range of 6000 Hz in both ears.   

Prior to August 21, 2014, the preponderance of the evidence does not support the assignment of a compensable rating for bilateral hearing loss under Diagnostic Code 6100.  The Board acknowledges the assertions made by the Veteran that his hearing acuity has decreased and finds these assertions to be competent and credible.  However, both the August 2009 and January 2011 VA examiners found that despite repeated attempts and reinstruction, the test results were not reliable and were not suitable for rating purposes; thus, results were not recorded.  The Board finds the August 2009 and January 2011 VA examiner's determination that the audiometric results were not reliable as highly probative as it is supported by a detailed rationale.  Thus, there is no evidence that the Veteran's hearing loss was compensable under Diagnostic Code 6100 for the period prior to August 21, 2014.   
 
Since August 21, 2014, application of the February 2015 VA audiological evaluation testing score to the specific provisions in 38 C.F.R. §§ 4.85, 4.86, result in a 10 percent rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for each ear for both evaluations, which results in level III hearing impairment for the right ear and level IV hearing impairment for the left ear.  Upon mechanical application of these values into Table VII, the result is a 10 percent rating.  Although the August 21, 2014, VA treatment record did not include a controlled speech discrimination test (Maryland CNC), and is thus inadequate for rating purposes under 38 C.F.R. § 4.85(a), as the reported puretone thresholds in the August 2014 VA treatment record and the February 2015 VA examination are similar, affording the Veteran reasonable doubt, the Board finds he is entitled to a 10 percent rating for bilateral hearing loss since August 21, 2014. 

While the Board notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his bilateral hearing loss is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, a 10 percent rating, but no greater, for bilateral hearing loss is warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


III. New and Material

The Veteran asserts he has right lateral epicondylitis related to service.  In March 1992, the Veteran filed a claim for service connection for painful right elbow.  The claim was denied in a June 1992 rating decision, which found the Veteran was seen and treated for right lateral epicondylitis in May 1991, but this did not demonstrate a chronic disability and the Veteran did not report for his scheduled VA examination to determine whether or not the condition continued to exist.  As the Veteran did not file a timely notice of disagreement or submit new and material evidence, the June 1992 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for right lateral epicondylitis regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  For evidence to be new and material for the Veteran's claim for right lateral epicondylitis it has to show a chronic disability or evidence the claimed condition existed.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

One piece of evidence submitted subsequent to the June 1992 rating decision in support of the Veteran's claim for entitlement to service connection for right lateral epicondylitis is a November 2011 VA treatment record that found the Veteran's symptoms indicated right lateral epicondylitis, possibly due to his arthritis and cane use.  As this VA treatment record relates to the unestablished fact, namely identifying a current disability of right lateral epicondylitis, the criteria for reopening the Veteran's claim of entitlement to service connection for right lateral epicondylitis are met.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

IV. Service Connection

The Veteran claims service connection for right lateral epicondylitis, tinnitus, and right leg arthritis.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Initially, the Board notes the Veteran's military personnel records reveal he was a member of the 82nd airborne division, a machine gunner, a fire team leader, and an instructor in military mountaineering, military skiing, over snow mobility, snow shoeing, glacier training, and inland waterways navigation.  He was also a boxer and offensive coordinator for the tackle football club.  



Right Lateral Epicondylitis

The Veteran avers he has right lateral epicondylitis related to service, specifically noting in his March 2016 Board hearing that he was diagnosed with tennis elbow in-service and still had the condition.  

Service treatment records reflect the Veteran reported right arm pain in May 1991.  He spoke to a medical doctor who "informally recommended tennis elbow."  He had a provisional diagnosis of right lateral epicondylitis.  On his November 1991 report of medical history the Veteran marked yes to having a painful or trick elbow, noting he had right elbow epicondylitis under treatment.  

The Veteran was afforded a VA examination in August 2009.  He reported his right elbow pain began over ten years ago.  The examiner diagnosed the Veteran with right elbow strain and opined that there was no evidence of right lateral epicondylitis; therefore, an opinion was not warranted.  He further noted that the right elbow strain was less likely than not caused by or a result of a disability during active duty.  The examiner explained that after reviewing the medical records and medical literature, there was no evidence of a chronic right elbow condition during service or for many years following separation.  Also, the "right elbow condition is not related to the right lateral epicondylitis diagnosed on one occasion in service.  There is no evidence of a generalized arthritic process that is related to service.  A nexus cannot be made for these conditions."  As the examiner failed to provide a rationale as to why the Veteran's right elbow condition was not related to the right lateral epicondylitis diagnosed in service the Board finds this examination to be inadequate.  

A November 2010 VA treatment record reveals the Veteran complained of right elbow pain for many years, which recently got worse since losing his tennis elbow strap.  The record notes symptoms were indicative of right lateral epicondylitis, possibly due to his arthritis and cane use.  

As noted above, while the August 2009 VA examiner ultimately determined that the Veteran had a diagnosis of right elbow strain and opined that there was no evidence of right lateral epicondylitis and further noted that the Veteran's right elbow strain was less likely than not caused by or a result of a disability during active duty, as the Veteran was noted to have right lateral epicondylitis in-service, credibly testified his symptoms had been continuous, and was diagnosed with right lateral epicondylitis in November 2010, the Board finds the Veteran is entitled to service connection for right lateral epicondylitis.  Accordingly, the appeal is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Tinnitus

The Veteran asserts he currently has tinnitus that is the result of in-service noise exposure, specifically, asserting in his March 2016 Board hearing that he was a gunner in service and was diagnosed with tinnitus during service.  

Service treatment records are silent for any complaints of ringing in his ears.  However, the Veteran reported a popping sensation in his ears in October 1974, November 1974, and March 1976.  As noted above, his military personnel records note he was a machine gunner.  

He was afforded a VA audiological examination in August 2009 and reported no claim for tinnitus or complaint of tinnitus.  He was afforded another VA audiological examination in January 2011.  He reported a current complaint of constant tinnitus that began in-service.  The examiner diagnosed him with bilateral subjective tinnitus and did not give an etiology opinion.  Social Security Administration records note the Veteran was found to have tinnitus in a November 2011 examination.  

The Veteran was afforded another VA audiological examination in February 2015.  He reported longstanding tinnitus that was constant and bilateral.  He described it as ringing.  He also stated his tinnitus interfered with his hearing and communication abilities.  The examiner opined that the Veteran's tinnitus was at least as likely as not caused by or a result of military noise exposure.  The examiner explained that while the Veteran's service military records were silent for tinnitus complaints, there were significant in-service threshold shifts present.  The examiner further found that:

In the presence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure can be assumed to exist.  Tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of impulses and continuous noise.  In most cases, tinnitus is accompanied by measurable hearing loss. We recognize that the audiogram is an imperfect measurement.  Nevertheless, it is accepted as the objective basis for determining noise injuries.

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure. 

As the February 2015 VA examiner found it is as likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure, the Board finds no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Arthritis of the Right Leg

The Veteran avers he has arthritis of the right leg related to active due service.  

The Board notes the Veteran is currently service connected for residuals of a right knee injury, which is not on appeal.  Thus, his residuals of a right knee injury will not be discussed in the context of his claim for arthritis of the right leg.   

Service treatment records note in November 1973, the Veteran twisted his right ankle when running.  He was diagnosed with a mild strain.  A November 1975 record notes the Veteran complained of right ankle pain where his ski binding was applied.  The record also notes he had a slight antalgic gait and Achilles tendon was not swollen, but moderately tender.  Assessment was Achilles tendinitis. 

Post-service records reveal the Veteran was afforded a VA joints examination in August 2009.  The examiner found there was "absolutely no evidence of generalized arthritis of the arms and legs." 

Although the Veteran's post-service records note he had a diagnosis of osteoarthritis, there is no indication he had a diagnosis of arthritis in any part of his right leg currently discussed herein.  Also, while he reports he has right leg arthritis and is competent to describe symptoms such pain, the VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection cannot be granted for pain.  Additionally, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a diagnosis of a current right leg arthritis is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for arthritis of the right leg is denied. 


ORDER

A compensable disability rating for bilateral hearing loss prior to August 21, 2014, is denied.  

A 10 percent rating, but no greater, for bilateral hearing loss since August 21, 2014, is granted, subject to the laws and regulations controlling the award of monetary benefits.

The service connection claim for right lateral epicondylitis, claimed as painful right elbow, is reopened.  

Service connection for right lateral epicondylitis, claimed as painful right elbow, is granted.  

Service connection for tinnitus is granted. 

Service connection for arthritis of the right leg is denied. 


REMAND

The Veteran claims service connection for arthritis of his bilateral arms, arthritis of his left leg, bilateral hips, bilateral carpal tunnel syndrome, and numbness of his bilateral thighs.  Specifically, he asserts in his March 2016 Board hearing that during his 20 years in-service he was a paratrooper, a rifleman, a gunner, a combat instructor, a ski instructor, and mountaineer instructor.  When jumping, he had to hold a 30-pound machine gun and he would sometimes get slammed against the aircraft or land hard.  He also took some "nasty spills" as a ski instructor.  He claims that due to service, he currently has arthritis throughout his entire body and cannot grip or hold things.  

First off, as noted above, his military personnel records reveal he was a member of the 82nd airborne division, a machine gunner, a fire team leader, and an instructor in military mountaineering, military skiing, over snow mobility, snow shoeing, glacier training, and inland waterways navigation.  He was also a boxer and offensive coordinator for the tackle football club.  

In regards to the Veteran's claim for bilateral arm arthritis, the Board first notes the Veteran is already service-connected for degenerative joint disease of his hands and has not appealed the ratings; thus, this issue is not on appeal.  

Service treatment records note in November 1972 the Veteran had a five month history of right scapula pain; worse with shoulder flexion and extension.  Impression was scapula muscle strain.  A June 1973 record notes the Veteran complained of pain in his right scapula.  Diagnosis was musculoskeletal pain.  Radiographic report was negative.  A May 1975 record notes the Veteran complained of right shoulder pain, reporting he hurt his right shoulder on a jump last month.  When he raised his right arm above his head a sharp pain went from his elbow to his back.  Pain was mostly in his joints and x-rays of the shoulder were normal.  In October 1986 the Veteran complained of an injury to his left arm.  He was a boxing coach and while punching at a bag developed intense left shoulder pain.  The record further notes that the shoulder appeared normal, but he had tenderness at the long head of his bicep.  No shoulder fracture or dislocation was noted.  In his November 1991 report of medical history the Veteran notes yes to swollen or painful joints and painful or trick shoulder or elbow; however, he specifically circled elbow and not shoulder on the report.  

Post-service VA treatment records reveal the Veteran was diagnosed with left scapular pain and degenerative joint disease in March 2004.  A September 2005 record notes x-rays of the Veteran's left shoulder revealed mild to moderate degenerative joint disease.  In January 2006 he complained of left shoulder pain in the scapula area radiating around to the front of his shoulder for a "long time."  

The Veteran was afforded a VA joints examination in August 2009.  The examiner found there was "absolutely no evidence of generalized arthritis of the arms and legs. . .  He had transient bilateral shoulder complaints which did not recur and there was no chronicity and no apparent problem in the years after separation."  The examiner did not perform an examination of the Veteran's arms. 

A July 2012 VA treatment record notes the Veteran complained of intermittent sharp pain shooting into his bilateral shoulders.  A September 2012 VA treatment record notes x-rays of the Veteran's wrists revealed moderate degenerative joint disease of the left wrist and mild degenerative joint disease of the right wrist.  An October 2013 VA treatment record notes the Veteran complained of bilateral shoulder pain.  Impression was generalized osteoarthritis and "suspect he has a frozen shoulder on his right side."  A January 2014 record notes an x-ray of the left shoulder revealed progressively worsening osteoarthritis and calcific tendinopathy.    

As the record indicates the Veteran does have evidence of arthritis in his arms, namely his left shoulder and bilateral wrists, the Board finds the August 2009 VA examiner's opinion to be inadequate.  Therefore, as the Veteran complained of bilateral arm pain in-service, asserts he continues to suffer as a result of his military service, and post-service was diagnosed with arthritis in his left shoulder and bilateral wrists, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral arm arthritis.     

For Veteran's claim of arthritis of the left leg, service treatment records reflect in October 1973 the Veteran complained of a stiff and painful left knee after exercise.  Mild patellar crepitus and no effusion or heat was found.  He was diagnosed with chondromalacia.  An August 1975 record notes the Veteran complained of left knee pain.  A September 1975 record notes the Veteran twisted his left knee.  He complained of pain and tenderness.  X-rays of the left knee were negative and he was assessed with quadriceps tendonitis.  A February 1976 record notes the Veteran complained of pain in both knees and he suffered an injury to both knees during a jump one and a half years ago.  

Post service VA treatment records indicate the Veteran complained of left knee pain in September 2006.  A January 2007 record notes x-rays revealed mild degenerative arthritis of the left knee.  The Veteran was afforded a VA joints examination in August 2009 and the examiner found there was "absolutely no evidence of generalized arthritis of the arms and legs."  The examiner did not perform an examination of the Veteran's left leg.  A September 2012 record notes x-rays revealed mild degenerative joint disease and chondrocalcinosis of the left knee.  A March 2013 record notes the Veteran had mild to moderate degenerative joint disease in his left knee.  An August 2013 record notes the Veteran reported wearing two knee braces and splints.  

As the evidence of record reveals the Veteran suffers from arthritis in his left lower leg, namely his left knee, the Board finds the August 2009 VA examiner's opinion to be inadequate.  As the Veteran complained of left knee pain in service, asserts he continues to suffer as a result of his military service, and post-service was diagnosed with arthritis in the left knee, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his left leg arthritis.    

For the Veteran's claim of right hip strain and degenerative joint disease of the left hip, he specifically notes in a May 2009 statement that he had numbness from his hips to his knees and continuous pain from his back to his hips.  

Service treatment records are silent for any specific complaints of hip pain.  A May 2002 VA treatment record notes the Veteran had left hip pain and had been having hip problems for a long time.  He was diagnosed with arthritis of the hips.    

The Veteran was afforded a VA examination in August 2009.  The Veteran reported the onset of his hip pain was 10-15 years ago, which had progressively gotten worse.  X-rays from March 2003 were reviewed that revealed mild to moderate degenerative changes at the left hip.  The examiner diagnosed the Veteran with degenerative joint disease of the left hip and right hip strain and opined the Veteran's bilateral hip disability was not caused by or a result of active duty or numbness to the knees or his service connected right knee disability.  The examiner explained that there was no evidence of a bilateral hip condition during service or for many years following separation.  Also, there was no evidence of a generalized arthritic process that was related to service and a nexus could not be made for the condition.  As this opinion does not take into consideration the Veteran's in-service occupations or give a rationale as to why the Veteran's current bilateral hip disability is not the result of numbness to the knees, or his service connected right knee disability, the Board finds this opinion inadequate.  Thus, a new examination is necessary.  

For the Veteran's claim of bilateral carpal tunnel syndrome, service treatment records reflect numerous complaints related to his hands.  Post service VA treatment records reveal the Veteran was afforded a VA examination in August 2009.  He reported numbness in his hands for six to seven years and he wore bilateral wrist splints.  The examiner reviewed an electromyography (EMG) from January 2007 that revealed bilateral distal median neuropathy consistent with bilateral mild carpal tunnel syndrome.  The examiner diagnosed the Veteran with bilateral carpal tunnel syndrome and opined this disability was not caused by or a result of active duty service.  The examiner explained that there was no evidence of these neuropathies during active duty and a nexus could not be made.  As this opinion does not address the Veteran's in-service occupations or give an adequate rationale for such negative opinion, the Board finds this opinion to be inadequate.  

A September 2012 VA treatment record notes the Veteran had a history of injury to his hands (frostbite) while on active duty in Alaska and boxed in the military, which the Veteran felt was related to his current symptoms.  A March 2014 VA treatment record notes the Veteran had right wrist carpal tunnel release surgery. 

The Veteran was afforded another VA examination in February 2015.  The examiner reviewed a September 2012 EMG that revealed severe carpal tunnel syndrome in the Veteran's bilateral wrists.  The examiner noted the Veteran had status right carpal tunnel syndrome release not caused by or related to his service-connected degenerative joint disease of the right and left hand.  As this opinion does not address the Veteran's in-service occupations or give an adequate rationale for such negative opinion, the Board finds this opinion to be inadequate.  

As the Board has found both the August 2009 and February 2015 VA examiners' opinions to be inadequate, the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral carpal tunnel syndrome.    

For the Veteran's claim of bilateral thigh numbness, service treatment records reflect in July 1974 the Veteran complained of a pulled muscle in his left thigh.  A June 1978 record notes the Vetera complained of muscle spasms in the posterior thigh and there was no history of injury.  

The Veteran was afforded a VA examination in August 2009.  He reported constant numbness of both lateral thighs for ten years.  The examiner reviewed a February 2009 EMG that revealed no electrophysiologic evidence of right or left lumbar radiculopathy or motor nerve root lesion and no evidence of femoral neuropathy.  The examiner diagnosed the Veteran with bilateral meralgia paresthetica and opined this disability was not caused by or a result of active duty service.  The examiner explained that there was no evidence of these neuropathies during active duty and a nexus could not be made.  As the examiner failed to provide an adequate rationale for this opinion and did not address the Veteran's in-service occupations, the Board finds this opinion to be inadequate and the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral thigh numbness.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the record all VA treatment records since May 2016.  

2. The AOJ should then schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed bilateral arm arthritis.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner shall address whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed bilateral arm arthritis, to include bilateral degenerative joint disease of the wrists and degenerative joint disease of the left shoulder, was incurred in or as a result of a disease or injury sustained during active duty service.  See above description of the Veteran's duties during service.  

3. Also schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed left leg arthritis.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner shall address whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed degenerative joint disease of the left knee was incurred in or as a result of a disease or injury sustained during active duty service.  See above description of the Veteran's duties during service.  

4. And schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed right hip strain and left degenerative joint disease of the left hip.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner shall address whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed right hip strain and degenerative joint disease of the left hip were incurred in or as a result of a disease or injury sustained during active duty service; or proximately caused by, due to, or aggravated by (made chronically worse) service-connected disabilities, including his right knee disability.  See above description of the Veteran's duties during service.  

5. And schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed bilateral carpal tunnel syndrome.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner shall address whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed bilateral carpal tunnel was incurred in or as a result of a disease or injury sustained during active duty service.  See above description of the Veteran's duties during service.  

6. And schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed bilateral thigh numbness.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner shall address whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed bilateral meralgia paresthetica was incurred in or as a result of a disease or injury sustained during active duty service.  See above description of the Veteran's duties during service.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

7. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


